                          Case: 4:21-cv-00948 Doc. #: 1-3 Filed: 07/30/21 Page: 1 of 1 PageID #: 223
JS 44 (Rev. 08/16)                                                      CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
 The State of Missouri ex rel. Eric S. Schmitt                                                           Sam Page, et al.


     (b) County of Residence of First Listed Plaintiff          Cole County                              County of Residence of First Listed Defendant                                       St. Louis County
                                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
Justin D. Smith, Eric S. Schmitt Atty General of Missouri                                            Neal F. Perryman, Lewis, Rice LLC
P.O. Box 899                                                                                         600 Washington Ave., Suite 2500
Jefferson City, MO 65102                                                                             St. Louis, MO 63101
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES                                                          (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                           and One Box for Defendant)
     1 U.S. Government                   3 Federal Question                                                                   PTF           DEF                                           PTF     DEF
          Plaintiff                          (U.S. Government Not a Party)                      Citizen of This State             1             1     Incorporated or Principal Place         4      4
                                                                                                                                                        of Business In This State

     2 U.S. Government                   4 Diversity                                            Citizen of Another State              2         2     Incorporated and Principal Place                               5       5
         Defendant                           (Indicate Citizenship of Parties in Item III)      Citizen or Subject of a                                  of Business In Another State
                                                                                                  Foreign Country                     3        3      Foreign Nation                                                 6       6

IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                     TORTS                                     FORFEITURE/PENALTY                          BANKRUPTCY                                            OTHER STATUTES
      110 Insurance              PERSONAL INJURY                                                                                                                                                   375 False Claims Act
                                                             PERSONAL INJURY                         625 Drug Related Seizure               422 Appeal 28 USC 158
      120 Marine                  310 Airplane                                                           of Property 21 USC 881
                                                              365 Personal Injury -                                                         423 Withdrawal                                         376 Qui Tam (31 USC
      130 Miller Act              315 Airplane Product             Product Liability                 690 Other                                  28 USC 157                                             3729(a))
                                     Liability                367 Health Care/                                                                                                                     400 State Reapportionment
      140 Negotiable Instrument
                                  320 Assault, Libel &             Pharmaceutical                                                          PROPERTY RIGHTS
      150 Recovery of Overpayment                                                                                                                                                                  410 Antitrust
                                     Slander                       Personal Injury
       & Enforcement of Judgment                                                                                                           820 Copyrights                                          430 Banks and Banking
                                  330 Federal Employers’           Product Liability
      151 Medicare Act               Liability                                                                                             830 Patent                                              450 Commerce
                                                              368 Asbestos Personal
      152 Recovery of Defaulted   340 Marine                                                                                               840 Trademark                                           460 Deportation
                                                                   Injury Product
         Student Loans                                             Liability
         (Excludes Veterans)      345 Marine Product                                                        LABOR                           SOCIAL SECURITY                                        470 Racketeer Influenced and
                                     Liability              PERSONAL PROPERTY                                                                                                                          Corrupt Organizations
      153 Recovery of Overpayment                                                                    710 Fair Labor Standards               861 HIA (1395ff)
          of Veteran’s Benefits   350 Motor Vehicle           370 Other Fraud                            Act                                                                                       480 Consumer Credit
                                                                                                                                            862 Black Lung (923)
      160 Stockholders’ Suits     355 Motor Vehicle           371 Truth in Lending                   720 Labor/Management                                                                          490 Cable/Sat TV
                                     Product Liability                                                                                      863 DIWC/DIWW (405(g))
      190 Other Contract                                      380 Other Personal                         Relations                                                                                 850 Securities/Commodities/
                                  360 Other Personal                                                                                        864 SSID Title XVI                                         Exchange
                                                                   Property Damage                   740 Railway Labor Act
      195 Contract Product Liability Injury                                                                                                 865 RSI (405(g))
                                                              385 Property Damage                    751 Family and Medical                                                                        890 Other Statutory Actions
      196 Franchise               362 Personal Injury -            Product Liability                     Leave Act                                                                                 891 Agricultural Acts
                                     Medical Malpractice                                             790 Other Labor Litigation                                                                    893 Environmental Matters
      REAL PROPERTY                CIVIL RIGHTS             PRISONER PETITIONS                       791 Employee Retirement               FEDERAL TAX SUITS
                                                                                                                                                                                                   895 Freedom of Information
     210 Land Condemnation        440 Other Civil Rights     Habeas Corpus:                              Income Security Act                870 Taxes (U.S. Plaintiff                                  Act
     220 Foreclosure              441 Voting                   463 Alien Detainee                                                               or Defendant)
                                                                                                                                                                                                   896 Arbitration
     230 Rent Lease & Ejectment   442 Employment               510 Motions to Vacate                                                        871 IRS—Third Party
                                                                  Sentence                                                                      26 USC 7609                                        899 Administrative Procedure
     240 Torts to Land            443 Housing/                                                                                                                                                         Act/Review or Appeal of
                                                               530 General                                                                                                                             Agency Decision
     245 Tort Product Liability       Accommodations                                                   IMMIGRATION
                                                               535 Death Penalty                                                                                                                   950 Constitutionality of
     290 All Other Real Property  445 Amer. w/Disabilities-  Other:
                                      Employment                                                     462 Naturalization Application                                                                    State Statutes
                                                               540 Mandamus & Other                  465 Other Immigration
                                  446 Amer. w/Disabilities-
                                      Other                    550 Civil Rights                          Actions
                                  448 Education                555 Prison Condition
                                                               560 Civil Detainee -
                                                                  Conditions of
                                                                  Confinement
V.   ORIGIN (Place an “X” in One Box Only)
     1 Original                2 Removed from               3    Remanded from                 4 Reinstated or            5 Transferred from             6 Multidistrict                                     8 Multidistrict
       Proceeding               State Court                      Appellate Court                Reopened                    Another District                Litigation-                                      Litigation -
                                                                                                                  (specify)                                 Transfer                                         Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION                     28 U.S.C. §§ 1331, 1367, 1441 & 1446
                                        Brief description of cause: Action challenging lawfulness of certain public health orders
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                  DEMAND $                                               CHECK YES only if demanded in complaint:
      COMPLAINT:                           UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND:            Yes     No
VIII. RELATED CASE(S)                     (See instructions):
      IF ANY                                                      JUDGE                                                                      DOCKET NUMBER
DATE July 30, 2021                                                    SIGNATURE OF ATTORNEY OF RECORD               /s/ Neal F. Perryman
FOR OFFICE USE ONLY
 RECEIPT #                       AMOUNT                                   APPLYING IFP                                JUDGE                                  MAG. JUDGE

                                                                                                                                                         Exhibit
                                                                                                                                                                       exhibitsticker.com




                                                                                                                                                                                              American LegalNet, Inc.
                                                                                                                                                                                              www.FormsWorkFlow.com
                                                                                                                                                            3
